Name: 85/470/EEC: Commission Decision of 7 October 1985 terminating the anti-dumping proceeding concerning imports of standard wood particle board originating in Bulgaria, Czechoslovakia, Poland, Romania, the Soviet Union, Spain and Yugoslavia
 Type: Decision
 Subject Matter: competition;  wood industry;  technology and technical regulations;  cooperation policy
 Date Published: 1985-10-10

 Avis juridique important|31985D047085/470/EEC: Commission Decision of 7 October 1985 terminating the anti-dumping proceeding concerning imports of standard wood particle board originating in Bulgaria, Czechoslovakia, Poland, Romania, the Soviet Union, Spain and Yugoslavia Official Journal L 268 , 10/10/1985 P. 0022 - 0024*****COMMISSION DECISION of 7 October 1985 terminating the anti-dumping proceeding concerning imports of standard wood particle board originating in Bulgaria, Czechoslovakia, Poland, Romania, the Soviet Union, Spain and Yugoslavia (85/470/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 9 thereof, After consultation within the Advisory Committee as provided for under the above Regulation, Whereas: A. Procedure 1. In 1984 the Commission received a complaint lodged by the European Confederation of Wood Working Industries for the EEC countries on behalf of producers of standard wood particle board whose collective output constitutes the majority of Community production of the product in question. The complaint contained evidence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the initiation of an anti-dumping proceeding concerning imports into the Community of standard wood particle board falling within Common Customs Tariff heading No ex 44.18 and corresponding to Nimexe codes 44.18-11, ex 44.18-30 and ex 44.18-90 originating in Bulgaria, Czechoslovakia, Poland, Romania, the Soviet Union, Spain and Yugoslavia and commenced an investigation. 2. The Commission officially so advised the exporters and importers known to be concerned, the representatives where appropriate, of the exporting countries and the complainants and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. The majority of the known Community producers and exporters and some importers made their views known in writing. Some exporters and some importers requested and were granted hearings. Certain submissions were also made by or on behalf of Community processors of the product concerned. 3. The Commission sought and verified all information it deemed to be necessary for the purposes of a preliminary determination and carried out investigations at the premises of the following: - EEC producers: - NV Spano, Oostrozebeke, Belgium - NV Unilin, Wielsbeke, Belgium - Caberboard Ltd, Cowie, United Kingdom - Aaronson Bros plc, South Molton, Devon, United Kingdom - Falco SpA, Pomposa, Italy - ITALP, Pomponesco, Italy - STAT SpA, Ginovo, Italy - Frati Luigi SpA, Pomponesco, Italy - Isory SA, Lisieux, France - R.O.L. SA, Niort, France - Emsland Spanplatten KG, Papenburg, Germany - Greco Spanplatten GmbH, Meppen, Germany - Gebr. Kuennemeyer GmbH, Co KG, Germany - Kunststoff und Spanplatten GmbH Co KG, Germany - Gebr. Cloos GmbH, Germany - EEC importers: - Flatau Dick (Plywood and board) Ltd, London, United Kingdom - Polish Timber Products Ltd, London, United Kingdom - Scantlebury and Hemingway Ltd, London, United Kingdom - Tafinsa Boards Limited, London, United Kingdom The Commission requested and received detailed written submissions from the majority of complainant Community producers, the majority of exporters and some importers and verified the information therein to the extent considered necessary. The complainants requested and received all information available to the Commission relevant to the complainant's interest having been used by the Commission during the investigation and having had a decisive influence on its findings. The information disclosed was not regarded by the Commission as confidential within the meaning of Article 8 of Regulation (EEC) No 2176/84. B. Injury 4. With regard to the allegation that imports of standard wood particle board from the countries concerned caused injury to the Community producers of this product, the investigation showed that imports to the Community from these countries increased from approximately 290 000 cubic metres in 1981 and 1982 to 480 000 cubic metres in 1983 but fell to 420 000 cubic metres in 1984. This reduction represented a fall in market share from 6,5 % in 1983 to 5,4 % in 1984 and since EEC consumption during this period rose by approximately 5 % the reduction was therefore not only in absolute terms, but also relative to Community consumption. Individually, in 1984 none of the exporting countries concerned held more than 1,4 % of the Community market, the lowest individual share being 0,2 %. 5. As far as the complainant companies who cooperated in the investigation are concerned, both their production and sales in the Community of standard wood particle board increased steadily from 1981 to 1984, the figures for production being 3,8 million cubic metres in 1981 and 4,5 million cubic metres in 1984 and for EEC sales 3,1 million cubic metres in 1981 and 3,5 milion cubic metres in 1984. In view of the increase in Community consumption during this period, these sales represented a relatively stable market share in the Community of approximately 45 %. Imports into the Community from countries not concerned in the investigation, particularly Austria, Finland, Portugal, Sweden and Switzerland, increased during the same period both absolutely and in relation to EEC consumption, their cumulated market share having risen from 14 % in 1981 to 15 % in 1984. 6. Although, in general, the development of prices throughout the Community prior to and during the refence period shows relatively small increases, the Commission considers that, in general, the available evidence on quantities imported from both the countries concerned and from other countries, the pricing of those imports and the pricing of the products of Community producers show that the fact that prices did not increase more rapidly cannot be conclusively attributed to the imports in question. The Commission did, however, find isolated regional instances of price depression which could be attributed to certain of the imports in question but the injurious effect of these imports on prices was restricted both in time and to the immediate areas of the port of entry and, taking account of the quantities concerned, could not be considered material on a Community basis. 7. In addition, most of the the complainant companies achieved profitability, albeit modest, in thir sale of standard particle board in the Community during the refeence period. 8. Thus the Commission, in taking account of the evidence available, is of the opinion that, to the extent to which the complainant companies may have sustained injury during the reference period which could be conclusively attributed to the imports in question, the injury cannot be described as material. C. Dumping 9. In view of the above findings with respect to injury the Commission considered it unnecessary to investigate the allegation of dumping with regard to the imports in question since anti-dumping measures may in general only be taken where examination shows that there has been dumping during the period under investigation, that material injury has been caused thereby and that the interests of the Community call for such measures. In these circumstances it is considered appropriate that the proceeding be terminated without the imposition of protective measures. No objection to this course was raised in the Advisory Committee, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping investigation concerning imports of standard wood particle board originating in Bulgaria, Czechoslovakia, Poland, Romania, the Soviet Union, Spain and Yugoslavia is hereby terminated. Done at Brussels, 7 October 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No C 305, 16. 11. 1984, p. 6.